 

ICT COURT
Case 2:20-cr-00015-Z-BR Document 912 Filed 11/10/20 Pagej1l Ricker HEAR A SAaeT OF TEXAS

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION NOV 1 0 2020
UNITED STATES OF AMERICA § CLERK, US. DISTRICT Couns
§ By
Plaintiff, § Deputy
§
Vv. § 2:20-CR-15-Z-BR-(1)
§
JESUS MANUEL GARCIA §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 23, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jesus Manuel Garcia filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Jesus Manuel Garcia was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Jesus Manuel Garcia; and
ADJUDGES Defendant Jesus Manuel Garcia guilty of Count One of the Information in violation of 21
U.S.C. §§ 841(a)(1) and 841(b)(1)(C) and Count Two of the Information in violation of 18 U.S.C. §

924(c). Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

sO ORDERED, November lO , 2020.

 

MATTHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE
